  

 

EXHIBIT 10.4

PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT


THIS PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT (THE “AGREEMENT”), MADE
THIS ______ DAY OF _____________, 2015, BETWEEN HEALTH CARE REIT, INC., A
DELAWARE CORPORATION (THE “CORPORATION”), AND ___________________ (THE
“PARTICIPANT”).


WITNESSETH:


WHEREAS, THE PARTICIPANT IS AN EMPLOYEE AND EXECUTIVE OFFICER OF THE
CORPORATION; AND


WHEREAS, THE CORPORATION ADOPTED THE AMENDED AND RESTATED HEALTH CARE REIT, INC.
2005 LONG-TERM INCENTIVE PLAN (THE “PLAN”) AND THE 2015-2017 LONG-TERM INCENTIVE
PLAN (THE “LTIP”) IN ORDER TO PROVIDE SELECT OFFICERS AND KEY EMPLOYEES WITH
INCENTIVES TO ACHIEVE LONG-TERM CORPORATE OBJECTIVES; AND


WHEREAS, THE COMPENSATION COMMITTEE OF THE CORPORATION’S BOARD OF DIRECTORS HAS
DETERMINED THAT THE PARTICIPANT SHOULD BE GRANTED A PERFORMANCE RESTRICTED STOCK
UNIT AWARD PAYABLE IN SHARES OF THE CORPORATION’S COMMON STOCK, $1.00 PAR VALUE
PER SHARE (“COMMON STOCK”), ON THE TERMS AND CONDITIONS SET FORTH BELOW AND IN
ACCORDANCE WITH THE TERMS OF THE LTIP.


NOW, THEREFORE, IN CONSIDERATION OF THE PAST AND FUTURE SERVICES PROVIDED TO THE
CORPORATION BY THE PARTICIPANT AND THE VARIOUS COVENANTS AND AGREEMENTS HEREIN
CONTAINED, AND INTENDING TO BE LEGALLY BOUND HEREBY, THE PARTIES HERETO AGREE AS
FOLLOWS:


1.                   GRANT OF TARGET AWARD.


THE CORPORATION HEREBY GRANTS TO THE PARTICIPANT ________ PERFORMANCE RESTRICTED
STOCK UNITS (THE “TARGET AWARD”) ON ______________, 2015, PAYABLE IN SHARES OF
RESTRICTED STOCK, SUBJECT TO SATISFACTION OF THE RESTRICTIONS, VESTING
CONDITIONS AND OTHER TERMS SET FORTH IN THIS AGREEMENT.  THE PARTICIPANT SHALL
NOT BE REQUIRED TO PROVIDE THE CORPORATION WITH ANY PAYMENT (OTHER THAN HIS OR
HER PAST AND FUTURE SERVICES TO THE CORPORATION) IN EXCHANGE FOR THE TARGET
AWARD OR IN EXCHANGE FOR THE ISSUANCE OF SHARES OF RESTRICTED STOCK UPON THE
DETERMINATION OF THE EARNED AWARD.


2.                   DEFERRED DELIVERY OF SHARES.


THE PARTICIPANT SHALL NOT BE ENTITLED TO THE ISSUANCE OF SHARES OF RESTRICTED
STOCK OR TO RECEIVE ANY DISTRIBUTIONS WITH RESPECT TO THE TARGET AWARD UNTIL THE
DETERMINATION OF THE EARNED AWARD AS PROVIDED IN THE LTIP AND IN SECTION 3 OR 6
BELOW.  FURTHER, THE PARTICIPANT SHALL NOT HAVE ANY OF THE RIGHTS AND PRIVILEGES
OF A STOCKHOLDER OF THE CORPORATION (INCLUDING VOTING RIGHTS AND THE RIGHT TO
RECEIVE DIVIDENDS) UNTIL THE SHARES OF RESTRICTED STOCK ARE ISSUED TO THE
PARTICIPANT.


3.                   EARNED AWARD AND VESTING.


AT THE END OF THE PERFORMANCE PERIOD, THE COMPENSATION COMMITTEE SHALL DETERMINE
THE PERCENTAGE OF THE PARTICIPANT’S TARGET AWARD EARNED PURSUANT TO THE
PROVISIONS OF SECTION 4 OF THE LTIP (THE “EARNED AWARD”).


THE PARTICIPANT’S TARGET AWARD MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED
OR OTHERWISE ENCUMBERED OR DISPOSED OF BY THE PARTICIPANT, AND THE UNDERLYING
SHARES OF COMMON STOCK POTENTIALLY ISSUABLE TO THE PARTICIPANT UNDER THIS
AGREEMENT MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR OTHERWISE
ENCUMBERED BY THE PARTICIPANT UNTIL SUCH SHARES ARE SO ISSUED AND CEASE TO BE
SUBJECT TO A RISK OF FORFEITURE.  ANY ATTEMPT TO DISPOSE OF THE PARTICIPANT’S
TARGET AWARD OR SHARES ISSUED THEREUNDER IN A MANNER CONTRARY TO THE
RESTRICTIONS SET FORTH IN THIS AGREEMENT SHALL BE INEFFECTIVE.


4.                   ISSUANCE OF SHARES.


ON THE ISSUANCE DATE, THE CORPORATION SHALL ISSUE TO THE PARTICIPANT (OR SUCH
PARTICIPANT’S ESTATE OR BENEFICIARY, IF APPLICABLE) A NUMBER OF SHARES OF
RESTRICTED STOCK EQUAL TO THE EARNED AWARD.  EXCEPT AS OTHERWISE PROVIDED IN
SECTION 6 OF THE LTIP, ONE-THIRD OF SUCH SHARES SHALL BE IMMEDIATELY VESTED AND
NONFORFEITABLE, ONE-THIRD OF SUCH SHARES SHALL BECOME FULLY VESTED AND
NONFORFEITABLE ON DECEMBER 31, 2018, AND ONE-THIRD OF SUCH SHARES SHALL BECOME
FULLY VESTED AND NONFORFEITABLE ON DECEMBER 31, 2019, SUBJECT TO CONTINUED
EMPLOYMENT OF THE PARTICIPANT THROUGH EACH SUCH DATE.  ON THE ISSUANCE DATE FOR
THE PERFORMANCE PERIOD, THE CORPORATION SHALL ALSO PAY IN CASH TO THE
PARTICIPANT (OR SUCH PARTICIPANT’S ESTATE OR BENEFICIARY, IF APPLICABLE) AN
AMOUNT EQUAL TO THE DIVIDEND VALUE FOR THE PERFORMANCE PERIOD MULTIPLIED BY THE
NUMBER OF SHARES ISSUED PURSUANT TO THIS SECTION 4.


 

 

--------------------------------------------------------------------------------


5.                   TAX WITHHOLDING.


THE PARTICIPANT SHALL, NOT LATER THAN THE DATE AS OF WHICH VESTING OR PAYMENT IN
RESPECT OF THE AWARD BECOMES A TAXABLE EVENT FOR FEDERAL INCOME TAX PURPOSES,
PAY TO THE CORPORATION OR MAKE ARRANGEMENTS SATISFACTORY TO THE CORPORATION FOR
PAYMENT OF ANY FEDERAL, STATE AND LOCAL TAXES REQUIRED BY LAW TO BE WITHHELD ON
ACCOUNT OF SUCH TAXABLE EVENT.  THE CORPORATION SHALL HAVE THE AUTHORITY TO
CAUSE THE REQUIRED MINIMUM TAX WITHHOLDING OBLIGATION TO BE SATISFIED BY
WITHHOLDING A NUMBER OF SHARES TO BE ISSUED TO A PARTICIPANT WITH AN AGGREGATE
FAIR MARKET VALUE THAT WOULD SATISFY THE WITHHOLDING AMOUNT DUE.  THE
CORPORATION’S OBLIGATION TO DELIVER STOCK CERTIFICATES (OR EVIDENCE OF BOOK
ENTRY) TO ANY PARTICIPANT IS SUBJECT TO AND CONDITIONED ON TAX WITHHOLDING
OBLIGATIONS BEING SATISFIED BY SUCH PARTICIPANT.


6.                   TERMINATION OF EMPLOYMENT.


IF THE PARTICIPANT’S EMPLOYMENT WITH THE CORPORATION IS INVOLUNTARILY TERMINATED
FOR “CAUSE” DURING THE TERM OF THIS AGREEMENT, OR IF THE PARTICIPANT VOLUNTARILY
TERMINATES HIS OR HER EMPLOYMENT WITH THE CORPORATION WITHOUT “GOOD REASON,”
THEN THE PARTICIPANT’S TARGET AWARD OR SHARES OF RESTRICTED STOCK WHICH HAVE NOT
PREVIOUSLY BECOME VESTED AS OF THE TERMINATION DATE SHALL BE FORFEITED.


IN THE EVENT OF TERMINATION OF THE PARTICIPANT’S EMPLOYMENT BY REASON OF A
QUALIFIED TERMINATION PRIOR TO THE END OF THE PERFORMANCE PERIOD, THEN THE
COMPENSATION COMMITTEE SHALL DETERMINE THE PARTICIPANT’S OUTSTANDING AWARD IN
ACCORDANCE WITH THE COMPUTATION DESCRIBED IN SECTION 4(B) OF THE LTIP AS IF THE
PERFORMANCE PERIOD ENDED ON THE CALENDAR QUARTER END IMMEDIATELY PRECEDING THE
DATE OF THE PARTICIPANT’S QUALIFIED TERMINATION; PROVIDED, HOWEVER, THAT THE
EARNED AWARD OF SUCH TERMINATED PARTICIPANT FOR THE PERFORMANCE PERIOD SHALL BE
MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH SHALL BE THE NUMBER OF FULL AND
PARTIAL MONTHS IN WHICH THE PARTICIPANT WAS EMPLOYED BY THE CORPORATION IN THE
PERFORMANCE PERIOD AND THE DENOMINATOR OF WHICH SHALL BE 36.  THE PRO-RATED
EARNED AWARD SHALL BE PAID OUT IN SHARES OF COMMON STOCK THAT ARE NOT SUBJECT TO
ANY RISK OF FORFEITURE.  SUCH TERMINATED PARTICIPANT SHALL ALSO RECEIVE A CASH
PAYMENT IN AN AMOUNT DETERMINED PURSUANT TO THE PROVISIONS OF SECTION 7(B) OF
THE LTIP BUT TAKEN INTO ACCOUNT ONLY DIVIDENDS PAID THROUGH THE DATE OF THE
QUALIFIED TERMINATION.


IN THE EVENT OF TERMINATION OF THE PARTICIPANT’S EMPLOYMENT BY REASON OF A
QUALIFIED TERMINATION AFTER THE END OF THE PERFORMANCE PERIOD, ANY RESTRICTED
STOCK GRANTED TO THE PARTICIPANT UNDER THIS PROGRAM SHALL BECOME FULLY VESTED
AND NONFORFEITABLE.


7.                   DEFINITIONS. 


CAPITALIZED TERMS USED HEREIN WITHOUT DEFINITIONS SHALL HAVE THE MEANINGS GIVEN
TO THOSE TERMS IN THE LTIP.


8.                   SECURITIES LAWS.


THE CORPORATION MAY FROM TIME TO TIME IMPOSE SUCH CONDITIONS ON THE VESTING OF
THE TARGET AWARD, AND/OR THE ISSUANCE OF SHARES OF COMMON STOCK UPON VESTING OF
THE TARGET AWARD, AS IT DEEMS REASONABLY NECESSARY TO ENSURE THAT ANY GRANT OF
THE TARGET AWARD AND ISSUANCE OF SHARES UNDER THIS AGREEMENT WILL SATISFY THE
APPLICABLE REQUIREMENTS OF FEDERAL AND STATE SECURITIES LAWS.  SUCH CONDITIONS
MAY INCLUDE, WITHOUT LIMITATION, THE PARTIAL OR COMPLETE SUSPENSION OF THE RIGHT
TO RECEIVE SHARES OF COMMON STOCK UPON THE VESTING OF THE TARGET AWARD UNTIL THE
COMMON STOCK HAS BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. 
IN ALL EVENTS, IF THE ISSUANCE OF ANY SHARES OF COMMON STOCK IS DELAYED BY
APPLICATION OF THIS SECTION 8, SUCH ISSUANCE SHALL OCCUR ON THE EARLIEST DATE ON
WHICH IT WOULD NOT VIOLATE APPLICABLE LAW.


9.                   GRANT NOT TO AFFECT EMPLOYMENT.


NEITHER THIS AGREEMENT NOR THE TARGET AWARD GRANTED HEREUNDER SHALL CONFER UPON
THE PARTICIPANT ANY RIGHT TO CONTINUED EMPLOYMENT WITH THE CORPORATION.  THIS
AGREEMENT SHALL NOT IN ANY WAY MODIFY OR RESTRICT ANY RIGHTS THE CORPORATION MAY
HAVE TO TERMINATE SUCH EMPLOYMENT UNDER THE TERMS OF THE PARTICIPANT’S
EMPLOYMENT AGREEMENT WITH THE CORPORATION.


10.                ADJUSTMENTS TO TARGET AWARD.


IN THE EVENT OF ANY CHANGE OR CHANGES IN THE OUTSTANDING COMMON STOCK BY REASON
OF ANY STOCK DIVIDEND, RECAPITALIZATION, REORGANIZATION, MERGER, CONSOLIDATION,
SPLIT-UP, COMBINATION OR ANY SIMILAR TRANSACTION, THE TARGET AWARD GRANTED TO
THE PARTICIPANT UNDER THIS AGREEMENT SHALL BE ADJUSTED BY THE COMPENSATION
COMMITTEE PURSUANT TO SECTION 11.2 OF THE PLAN IN SUCH MANNER AS THE
COMPENSATION COMMITTEE DEEMS APPROPRIATE TO PREVENT SUBSTANTIAL DILUTION OR
ENLARGEMENT OF THE RIGHTS GRANTED TO THE PARTICIPANT.


 

--------------------------------------------------------------------------------


11.                MISCELLANEOUS. 


(A)           THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE COUNTERPARTS, ALL OF
WHICH TAKEN TOGETHER WILL CONSTITUTE ONE AND THE SAME INSTRUMENT.


(B)           THE TERMS OF THIS AGREEMENT MAY ONLY BE AMENDED, MODIFIED OR
WAIVED BY A WRITTEN AGREEMENT EXECUTED BY BOTH OF THE PARTIES HERETO.


(C)           THE PROVISIONS OF THE PLAN ARE HEREBY MADE A PART OF THIS
AGREEMENT.  IN THE EVENT OF ANY CONFLICT BETWEEN THE PROVISIONS OF THIS
AGREEMENT AND THOSE OF THE PLAN, THE PROVISIONS OF THIS AGREEMENT SHALL CONTROL.


(D)           THE TARGET AWARD GRANTED UNDER THIS AGREEMENT ARE INTENDED TO BE
EXEMPT FROM THE REQUIREMENTS OF SECTION 409A OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”), UNDER THE EXEMPTION FOR “SHORT-TERM DEFERRALS”
UNDER TREASURY REGULATION SECTION 1.409A-1(B)(4), AND SHALL BE INTERPRETED IN A
MANNER CONSISTENT WITH THE REQUIREMENTS FOR SUCH EXEMPTION.  TO THE EXTENT THAT
CHANGES ARE NECESSARY TO ENSURE THAT THE TARGET AWARD AND THE RELATED DIVIDEND
EQUIVALENT RIGHTS COMPLY WITH ANY ADDITIONAL REQUIREMENTS FOR SUCH EXEMPTION
IMPOSED BY FUTURE IRS GUIDANCE ON THE APPLICATION OF SECTION 409A OF THE CODE,
THE PARTICIPANT AND THE CORPORATION AGREE TO COOPERATE AND WORK TOGETHER IN GOOD
FAITH TO TIMELY AMEND THIS AGREEMENT SO THAT THE TARGET AWARD AND DIVIDEND
EQUIVALENT RIGHTS WILL NOT BE TREATED AS DEFERRED COMPENSATION SUBJECT TO THE
REQUIREMENTS OF SECTION 409A OF THE CODE.


(E)           THE VALIDITY, PERFORMANCE, CONSTRUCTION AND EFFECT OF THIS
AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF OHIO, WITHOUT GIVING
EFFECT TO PRINCIPLES OF CONFLICTS OF LAW; PROVIDED, HOWEVER, THAT MATTERS OF
CORPORATE LAW, INCLUDING THE ISSUANCE OF SHARES OF COMMON STOCK, SHALL BE
GOVERNED BY THE DELAWARE GENERAL CORPORATION LAW.


 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, THE PARTIES HAVE EXECUTED THIS AGREEMENT ON THE DATE AND
YEAR FIRST ABOVE WRITTEN.


ATTEST:                                                                            
HEALTH CARE REIT, INC.


                                                                               
                 BY:
                                                                       
                  


EXECUTIVE VICE PRESIDENT, HEAD OF                                         TITLE


HUMAN CAPITAL AND CORPORATE SECRETARY
                                                                    


 


                                                                               
                
                                                                                
                                
                                                                               
 


 

--------------------------------------------------------------------------------